Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
In re pages 7-8, applicants present the general argument that Umeyama fails to teach the amended claims 1, 8 and 10.
In response, the examiner respectfully disagrees. In applying the prior art, examiner referenced the applicant’s specification in Fig. 5 (as referenced as the corresponding location in the specification) for support of the amendments. In considering Fig. 5, the claimed “first object”, “second object” and “third object” appears to be the list of cue points listed in list 702 that are indicative of the various parameters associated with each of the first, second and third objects. In doing so, examiner presents the following explanation. Figs. 4 and 7A-7B teaches a viewpoint switching process that allows a user to view a list of tags/bookmarks/cue-points in a list format.  The list includes a plurality of tags/bookmarks/cue-points that meets a plurality of objects. Figs. 4 and 7A-7B results in and illustrated in Fig.8, wherein the registered viewpoint bookmark information are presented to a user after a user decides on a switching operation. Steps S705, S407 and S411 results in the display changed to switch the viewpoint to another viewpoint. Examiner also makes note that the limitation is presented in the alternative format, that either of a second object or the third object is displayed. Therefore, the first object is met e.g., by the first bookmark (Place A, Sports A or Preview Screen 0001), which has a corresponding set of parameters. The second object is met by another bookmark, e.g. Place B, Sports A or Preview Screen 0002. The third object is met by yet another bookmark, e.g. Place C, Sports B or Preview Screen 0003. The first object has a set of plurality of parameters associated with it, such as the viewpoint position, viewpoint direction, viewpoint angle of view and a specific time. The “second object” is also met by the second bookmark because paragraphs 33-36 teaches wherein the viewpoint (position, direction and angle of viewpoint) is judged to changed or not in step S202. Furthermore, if the viewpoint changes, then the system moves towards step S204 and S206 resulting in the viewpoint bookmark being registered. Furthermore, paragraph 38 teaches that the “single piece of viewpoint bookmark information” is associated with the plurality of captured viewpoint information (see Fig. 3 where a plurality of data points is registered for the bookmark for a certain period of time). Therefore, it is evident that for each of the viewpoint bookmark information, that while time elapses/changes, the viewpoint (position, direction and angle of viewpoint) is maintained from when the bookmark was generated. In regards to the third object as claimed, it is met by another bookmark that has different viewpoint information associated with it, including different position, direction and angle of view. Examiner reiterates that the limitations necessary to met is either of a second object and a third object
Additionally, examiner makes note of the newly cited reference in the 892 form of Hasegawa (US 2018/183999), which in Fig. 11, 13 and 16 and paragraphs 103-104 teaches that a user may tag any specific viewpoint position, direction and shooting time. Paragraph 104 also teaches that a first and second user may both tag the same time, viewpoint position and viewpoint direction. This prior art therefore teaches that users are able to tag any specific time/location/direction, which makes it possible to register a second tag which has the same viewpoint position and viewpoint direction but differ in time (e.g. bookmarks that vary only time but holds the same viewpoint location and position). Similarly, users can also tag another location, position and time that will correspond to a “third object” as claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Umeyama (US 2011/0293241).
Regarding claim 1, Umeyama teaches an information processing apparatus (Figs. 1, 3, 5 and 8) comprising:
	one or more memories storing instructions (Fig. 1, ROM/RAM); and
	one or more processors executing the instructions (Fig. 1, Control unit 101 and paragraph 22) to:
obtain a set of a plurality of parameters for generation of a virtual viewpoint image based on a plurality of captured images, the plurality of parameters including a parameter representing a time, a parameter representing a position of a virtual viewpoint and a parameter representing a direction of view from the virtual viewpoint (Fig. 2 teaches a viewpoint registration process and paragraph 38 teaches wherein the system stores a viewpoint bookmark information including “a prescribed time period, and is constituted by a three-dimensional position (x,y,z) of the viewpoint, a direction of the viewpoint …, and an angle of the view … of the viewpoint”) ; and
cause a display device to display a first object  corresponding to a set of the obtained plurality of parameters and either of i) a second object indicative of changing a parameter representing a time while maintaining a parameter representing a position of a virtual viewpoint and a parameter representing a direction of view from a virtual viewpoint, and ii) a third object indicative of changing a parameter representing a position of a virtual viewpoint, a parameter representing a direction of view from a virtual viewpoint and a parameter representing a time (Figs. 4 and 7A-7B teaches a viewpoint switching process that allows a user to view a list of tags/bookmarks/cue-points in a list format.  The list includes a plurality of tags/bookmarks/cue-points that meets a plurality of objects. Figs. 4 and 7A-7B results in and illustrated in Fig.8, wherein the registered viewpoint bookmark information are presented to a user after a user decides on a switching operation. Steps S705, S407 and S411 results in the display changed to switch the viewpoint to another viewpoint. Examiner also makes note that the limitation is presented in the alternative format, that either of a second object or the third object is displayed. Therefore, the first object is met e.g., by the first bookmark (Place A, Sports A or Preview Screen 0001), which has a corresponding set of parameters. The second object is met by another bookmark, e.g. Place B, Sports A or Preview Screen 0002. The third object is met by yet another bookmark, e.g. Place C, Sports B or Preview Screen 0003. The first object has a set of plurality of parameters associated with it, such as the viewpoint position, viewpoint direction, viewpoint angle of view and a specific time. The “second object” is also met by the second bookmark because paragraphs 33-36 teaches wherein the viewpoint (position, direction and angle of viewpoint) is judged to changed or not in step S202. Furthermore, if the viewpoint changes, then the system moves towards step S204 and S206 resulting in the viewpoint bookmark being registered. Furthermore, paragraph 38 teaches that the “single piece of viewpoint bookmark information” is associated with the plurality of captured viewpoint information (see Fig. 3 where a plurality of data points is registered for the bookmark for a certain period of time). Therefore, it is evident that for each of the viewpoint bookmark information, that while time elapses/changes, the viewpoint (position, direction and angle of viewpoint) is maintained from when the bookmark was generated. In regards to the third object as claimed, it is met by another bookmark that has different viewpoint information associated with it, including different position, direction and angle of view. Examiner reiterates that the limitations necessary to met is either of a second object and a third object).
Regarding claim 2, Umeyama teaches the claimed the one or more processors further execute the instructions to cause a storage device to store the changed parameter (Fig. 2, steps S206, Fig. 3 and paragraph 38 results in the viewpoint being stored including the changes to the parameters of time and viewpoint information).
Regarding claim 3, Umeyama teaches the claimed wherein the one or more processors further execute the instructions to cause a storage device to store the changed parameter (Fig. 2, steps S206, Fig. 3 and paragraph 38 results in the viewpoint being stored including the changes to the parameters of time and viewpoint information).
Regarding claim 4, Umeyama teaches the claimed wherein the one or more processors further execute the instructions to: obtain another set of a plurality of parameters for generation of a virtual viewpoint image based on a plurality of captured images, the plurality of parameters including a parameter representing another time, a parameter representing a position of another virtual viewpoint and a parameter representing a direction of view from said another virtual viewpoint; and cause the display device to display the first object with an fourth object corresponding to another set of the obtained plurality of parameters (Fig. 6 shows the parameters of registered viewpoint bookmarks, which includes a plurality of bookmarks including a fourth (see Fig. 3 for fourth bookmark). Fig. 8 also teaches wherein Preview image 0004 is displayed with the first object).
Regarding claim 7, Umeyama teaches the claimed wherein the obtained plurality of parameters include a parameter representing an angle of view of the virtual viewpoint (paragraph 38 also teaches “an angle of view (horizontal angle of view, vertical angle of view)).
Method claim 8 is rejected for the same reasons as discussed in claim 1 above since the apparatus performs the method as claimed.
Medium claim 10 is rejected for the same reasons as discussed above and furthermore, paragraphs 22-23 teaches a medium stored with programs which is executed by the CPU.
Regarding claim 11, Umeyama teaches the claimed wherein the one or more processors further execute the instructions to change a parameter representing a time while maintaining a parameter representing a position of a virtual viewpoint and a parameter representing a direction of view from a virtual viewpoint, among the obtained plurality of parameters, based on input information, in a case where a second object indicative of changing a parameter representing a time while maintaining a parameter representing a position of a virtual viewpoint and a parameter representing a direction of view from a virtual viewpoint is selected (see Figures 3, 6 and 8, and steps S407 teaches wherein based on the display of the first through third objects (as discussed in claim 1 above with specific reference to the second object which changes only the time), the user makes a selection in steps S406 resulting in the change of playback in accordance with the selected viewpoint bookmark and its respective parameters, including position, direction and angle of view of the viewpoint bookmark).
Regarding claim 12, Umeyama teaches the claimed wherein the one or more processors further execute the instructions to change a parameter representing a position of a virtual viewpoint, a parameter representing a direction of view from a virtual viewpoint and a parameter representing a time, among the obtained plurality of parameters, based on input information, in a case where a third object indicative of changing a parameter representing a position of a virtual viewpoint, a parameter representing a direction of view from a virtual viewpoint and a parameter representing a time is selected (see Figures 3, 6 and 8, and steps S407 teaches wherein based on the display of the first through third objects (as discussed in claim 1 above with specific reference to the third object which changes all parameters), the user makes a selection in steps S406 resulting in the change of playback in accordance with the selected viewpoint bookmark and its respective parameters, including position, direction and angle of view of the viewpoint bookmark)..
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481